United States Court of Appeals
                     For the First Circuit


No. 21-1873

DISTRICT 4 LODGE OF THE INTERNATIONAL ASSOCIATION OF MACHINISTS
  AND AEROSPACE WORKERS LOCAL LODGE 207; DAMON FAMILY LOBSTER
COMPANY, INC.; FOX ISLAND LOBSTER COMPANY, LLC; FRANK THOMPSON,

                     Plaintiffs, Appellees,

                               v.

 GINA M. RAIMONDO, in her official capacity as Secretary of the
    United States Department of Commerce; JANET COIT, in her
    official capacity as Assistant Administrator of the NOAA
          Fisheries; NATIONAL MARINE FISHERIES SERVICE,

                    Defendants, Appellants.



No. 21-1874

DISTRICT 4 LODGE OF THE INTERNATIONAL ASSOCIATION OF MACHINISTS
  AND AEROSPACE WORKERS LOCAL LODGE 207; DAMON FAMILY LOBSTER
COMPANY, INC.; FOX ISLAND LOBSTER COMPANY, LLC; FRANK THOMPSON,

                     Plaintiffs, Appellees.

                               v.

 CENTER FOR BIOLOGICAL DIVERSITY; CONSERVATION LAW FOUNDATION,
                  INC.; DEFENDERS OF WILDLIFE,

               Intervenor-Defendants, Appellants.


                          ERRATA SHEET
     The opinion of this Court issued on November 16, 2021, is
amended as follows:

     On page 2, please change the spelling of Erika A. Fuller to
the correct spelling of Erica A. Fuller.




                              - 2 -